Name: Commission Regulation (EEC) No 3048/87 of 9 September 1987 amending Regulation (EEC) No 1767/82 as regards the weight limits for Sbrinz and Vacherin mont-d' or cheeses from Switzerland
 Type: Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce
 Date Published: nan

 No L 289/ 18 Official Journal of the European Communities 13 . 10 . 87 COMMISSION REGULATION (EEC) No 3048/87 of 9 September 1987 amending Regulation (EEC) No 1767/82 as regards the weight limits for Sbrinz and Vacherin mont-d'or cheeses from Switzerland HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1767/82, the indents in footnote ( 1 ) (a) are hereby replaced by the following : '  Emmentaler not less than 60 kg but not more than 130 kg inclusive,  Gruyere not less than 20 kg but not more than 45 kg inclusive,  Sbrinz not less than 20 kg but not more than 50 kg inclusive,  Bergkase not less than 20 kg but not more than 60 kg inclusive,  Appenzell not less than 6 kg but not more than 8 kg inclu ­ sive,  Vacherin fribourgeois " not less than 6 kg but not more than 10 kg inclu ­ sive, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1767/82 (3), as last amended by Regulation (EEC) No 2545/87 (4), lays down the detailed rules for applying specific import levies on certain milk products, Whereas the Council by Decision 87/505/EEC (*) approved the Agreement in the form of an Exchange of Letters amending the Agreement between the European Economic Community and the Swiss Confederation rela ­ ting to certain cheeses to take account of developments in manufacturing and marketing practices for Sbrinz cheese ; whereas the consequences of that amendment should be drawn by raising the limits for the maximum net weight of standard rounds of Sbrinz cheese from Switzerland ; Whereas, as regards imports of Vacherin mont-d'or cheese from Switzerland the relevant experience shows that the minimum net weight of that cheese should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  Tete de moine not less than 0,700 kg but not more than 4 kg inclusive,  Vacherin mont-d'or not less than 0,400 kg but not more than 3 kg inclusive .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 196, 5 . 7 . 1982, p. 1 . (4) OJ No L 242, 26 . 8 . 1987, p. 12 . (*) See page 32 of this Official Journal .